[Robinson, J.
(dissenting). The majority decision will seriously impede and hamper the industrial progress of the state. It will largely undo the work of the special session, tie the hands of the lawmakers and the hands of the governor, and leave the state like a ship without a captain. It may induce several amendments to the Constitution and a recall of the court power to undo any act of the legislature. The power is arrogant and dangerous; its'use must impede or ruin every state industry.
The case turns mainly on § 67 of the Constitution as amended, which is that no act of the legislature shall take effect until the 1st of July after its passage. We claim this general language does not apply to an emergency session, which may close eleven months before the 1st of the following July. While it is true that the words “of the section” have always the same literal meaning, yet they have not always the same application. They cannot apply to an emergency session without *640nullifying the purpose of the session. An obstructive minority can nearly always defeat an emergency vote. Surely tbe Constitution is not so inconsistent as to provide for tbe calling of an emergency session, and at tbe same time to declare that without a majority of two to one no act of tbe session shall have any force or effect until some indefinite period of from four to eleven months after tbe close of tbe session.
This case presents a question on tbe constitutional validity of several acts passed by tbe late extra session, and especially House Bill No. 60. This provides that all acts of tbe extra session shall take effect within ten days after tbe session. Tbe extra session passed acts reducing tbe appropriations, changing tbe members of tbe state board of equalization, tbe members of tbe state auditing board and of other boards, and as those acts did not receive a two-thirds majority vote, tbe old boards are claiming tbe right to bold over and their claim is disputed. Tbe result is that tbe state treasurer has justly refused to honor warrants issued by either or any of tbe contesting boards. Tbe presumptions are in favor of House Bill No. 60. By a large majority in each bouse, it was duly enacted and it was approved by tbe governor. Now tbe question is: Should this court assume to annul and declare void tbe act of our parliament ?
By a recent amendment it is declared that no statute shall be held void unless by tbe concurrence of four judges. Hence, every statute must be held valid unless four judges concur in bolding it void. Tbe amendment might have gone farther and provided that no act of tbe legislative assembly shall be held void by any court. Then our courts would have no more power than tbe English courts to annul or bold void a statute. Then tbe Constitution would become a great Magna Obarta, binding only on tbe conscience of tbe lawmakers. Then it would be no longer possible for one or two judges to overrule a large majority of tbe lawmakers; and that is the goal to which we are drifting. Great Britain has found no special danger from giving effect to every act of parliament and from putting tbe parliament above tbe courts and above tbe cabinet officers. Tbe same rule prevailed in this country and in every state until changed by an able decision of Chief Justice Marshall. Then tbe courts began to assert tbe power by a *641bare majority of one to annul acts of Congress and of legislative assemblies. Now tbe people begin to mistrust tbe courts and to trust tbe makers and interpreters of law and themselves. In either case there is not claim to infallibility. The most important decisions of the United States Supreme Court are given by a bare majority of one, which is, in effect, by one judge, and of course in all such cases when doctors disagree there must be grave reasons for doubting the correctness of the majority decision.
However, as rational beings, we must attempt to give a reason for the faith that is in us. In the construction of statutes and Constitutions it is certain that the literal meaning does not always control. It is an old maxim: He who sticks in the letter sticks in the bark. In an Oregon donation case the United States Supreme Court held that the words “single man” mean “a single woman” and include either men or women unmarried. [Silver v. Ladd, 7 Wall. 219, 19 L. ed. 138.] Similar cases are numerous. Eeason is the soul of the law and when the reason of the law ceases, so does the law itself. “Laws are framed with a view to- such things as are frequent, and not to such as are of rare occurrence.” The regular session of our legislature commences in January and ends in March. Then it is but a short period from the close of the session until the 1st of July, when the body of the laws takes effect. On the contrary, a special session has been of rare occurrence. It may commence and end in July. From the close of the session until the 1st of the next July may be ten or eleven months. A special session is usually called for emergency purposes. The purpose of the session may be wholly defeated if the acts not passed by a two-thirds majority can have no force until the next July. These things may not have occurred to those who framed and who voted for the ten amendments, which were adopted in November, 1918. Those amendments were not framed by a convention of great legal architects similar to those who framed the Constitution of the United States. They were not framed by any known convention or body of men; their origin is unknown. What we do know is that at the general election in 1918, pursuant to a petition signed by some 50,000 citizens, the ten amendments were submitted to the electors and all the amendments had the strenuous support of the party in power and the strenuous *642opposition of the other party. Among other things, the amendments provided for a radical departure in the affairs of state government, and for a great industrial system to be carried on by the state. They provided for the initiative and referendum, or direct legislation by the people. Ten thousand voters at large may propose a measure and have it submitted to the people, and, if adopted, it becomes a law and the governor may not veto it. The initiative petition is the proper method of reviewing and undoing any act passed at an emergency or special session. In general language, the amendments declare 7,000 voters at large may, by referendum petition, suspend the operation of any measure enacted by the legislature, except an emergency measure.' Nowhere do we find anything to indicate that the above refers to an act passed at an emergency session. Nothing is said of such a session. It may be that it was not considered or that it was thought best to leave the same without any special provision.
The amendments expressly give the state and any county or city power to engage in any industry, or enterprise, of business. Now, to make a success of any business, it must be done in a businesslike way. There must be some head to the business. If it is done by a corporation, its board of directors must have power to meet frequently and to make rules and regulations and to give the same immediate effect. The state is a public corporation; the lawmakers are its directors. To do a successful business they must meet as occasion requires and make necessary laws, rules, or regulations, and give the same effect; and why should the directors meet and pass rules if they cannot give effect to the same, or if the rules may be suspended on a petition of 7,000 or 10,000, or even 30,000 voters. If the people do not like the rules or laws adopted, it is easy enough to undo them by the way of an initiative petition and a vote at the next general election, or by electing other directors for the state corporation.
To illustrate, let us consider the reasons for calling the late extra session and for passing the acts in question. The governor is the head of the state. He is the chief executive officer. It is his special duty to take care that the laws be faithfully executed. His principal cabinet officers and coworkers are the secretary of state, the attorney general, the state auditor and treasurer. Unfortunately during the summer of *6431919 there came about a great split between the governor and his cabinet. The house was divided against itself and ready to fall. The division went to such an extent that one or more of the principal cabinet members — and the chief law officer- — passed a considerable portion of the time going over the state berating the governor and his measures and thus expending the public money and neglecting their official duties. Some members of the state auditing board came to practically ignore the governor, and to meet and allow numerous bills against the state regardless of objections by the governor. Then it appears that the cabinet officers and their legal adviser, acting as a state board of equalization, put up the assessed valuation of property to about five times what it was in 1918, and in that way they virtually removed all limits on tax levies. Thus the municipalities were permitted to levy exorbitant taxes, and for this — their own fault as well as the act of the governor — the cabinet officers went onto the stump dis-' claiming against the governor and his advisers, as though he alone were responsible. The result was an emergency session of the lawmakers, the directors who represent the people of the state, and whether right or wrong, they came to the conclusion that some of the cabinet officers could not longer be trusted with the disposal of the public money. If these, officers had done their duty faithfully it is quite certain the excessive appropriations would not have been allowed; the enormous assessments would never have been made, and there would be no reason to complain of the excessive tax levies.
Now the question is: Should this court assume to impugn the wisdom of the lawmakers and to undo the effect of their legislation; should the court set itself above the legislature and practically undo all the work of the extra session? Should the court make a decision that would tie the hands of the state corporation, its directors and officers and deny them the right to give immediate effect to such laws, rules, or regulations as they may deem necessary and proper to make a success of the state industries? The answer must be, “No.” Hence the conclusion is that House Bill No. 60 is a valid statute, and that the state treasurer should pay only bills, claims, and accounts allowed pursuant to laws passed at the extra session.